Appeal by defendant from an amended sentence of the Supreme Court, Kings County, imposed June 10, 1976, which (1) revoked the sentence of probation previously imposed upon his conviction of attempted burglary in the third degree and (2) resentenced him to an indeterminate term of imprisonment with a maximum of four years. Amended sentence reversed, on the law, and sentence of probation imposed on April 17, 1974 reinstated. Appellant’s probation was revoked on a charge that he had been convicted of murder in the second degree. On August 1, 1977 this court reversed that conviction and ordered a new trial (People v Reddy, 59 AD2d 545). As the District Attorney, with commendable candor, concedes, since probation was revoked on a charge of conviction of murder in the second degree rather than upon a charge of the commission of a criminal act, the reversal of the murder conviction mandates a reversal of the sentence appealed from. Hawkins, J. P., Suozzi, Mollen and O’Connor, JJ., concur.